                 Case 18-50924-MFW               Doc 16       Filed 11/19/18      Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------- x
                                                                :
                                                                :   Chapter 11
In re:                                                          :
                                                                :   Case No. 18-10601 (MFW)
The Weinstein Company Holdings LLC, et al.,                     :
                                                                :   (Jointly Administered)
                  Debtors.                                      :
                                                                :
                                                                :
-------------------------------------------------------------- x
                                                                :
Lantern Entertainment LLC,                                      :
                                                                :
                  Plaintiff,                                    :   Adv. Pro. No. 18-50924 (MFW)
                                                                :
vs.                                                             :
                                                                :
Bruce Cohen Productions, and Bruce Cohen,                       :
                                                                :
                  Defendants.                                   :
--------------------------------------------------------------- x

         NOTICE OF COMPLETION OF BRIEFING WITH RESPECT TO
    PLAINTIFF LANTERN ENTERTAINMENT LLC’S MOTION FOR SUMMARY
  JUDGMENT TO DETERMINE THE NONEXECUYORY NATURE OF A CONTRACT

                  On October 18, 2018, Plaintiff Lantern Entertainment LLC ("Lantern") in the

above-captioned adversary proceeding (the “Adversary Proceeding”) filed the Motion for

Summary Judgment to Determine the Nonexecutory Nature of a Contract [D.I. 6] (the "Motion

for Summary Judgment"). Briefing on the Motion for Summary Judgment was completed on

November 8, 2018. The following pleadings relate to the Motion for Summary Judgment:

          1.      Complaint for Declaratory Judgment against Bruce Cohen Productions
                  and Bruce Cohen [Adv. D.I. 1] (Filed 10/17/18)




#50845926 v2
               Case 18-50924-MFW        Doc 16      Filed 11/19/18   Page 2 of 2




          2.   Plaintiff’s Motion for Summary Judgment to Determine                 the
               Nonexecutory Nature of a Contract [Adv. D.I. 6] (Filed 10/18/18)

          3.   Memorandum of Law in Support of Plaintiff’s Motion for Summary
               Judgment [Adv. D.I. 7] (Filed 10/18/18)

          4.   Declaration of Irwin Reiter in Support of Plaintiff’s Motion for Summary
               Judgment [Adv. D.I. 8] (Filed 10/18/18

          5.   Answering Brief of Defendants Bruce Cohen Productions and Bruce
               Cohen in Support of Opposition to Plaintiff’s Motion for Summary
               Judgment [Adv. D.I. 10] (Filed 11/1/18)

          6.   Reply Memorandum of Law in Further Support of Plaintiff’s Motion for
               Summary Judgment [Adv. D.I. 11] (Filed 11/8/18)

          7.   Request for oral argument [Adv. D.I. 13] (Filed 11/15/18)


Dated: November 19, 2018                        /s/ Evelyn J. Meltzer
                                                David B. Stratton (No. 960)
                                                Evelyn J. Meltzer (No. 4581)
                                                PEPPER HAMILTON LLP
                                                Hercules Plaza, Suite 5100
                                                1313 N. Market Street
                                                P.O. Box 1709
                                                Wilmington, DE 19801
                                                Telephone: (302) 777-6500
                                                Facsimile: (302) 421-8390

                                                -and-

                                                Michael S. Stamer (admitted pro hac vice)
                                                Abid Qureshi (admitted pro hac vice)
                                                Meredith A. Lahaie (admitted pro hac vice)
                                                Joseph L. Sorkin (admitted pro hac vice)
                                                AKIN GUMP STRAUSS HAUER & FELD LLP
                                                One Bryant Park
                                                Bank of America Tower
                                                New York, NY 10036
                                                Telephone: (212) 872-1000
                                                Facsimile: (212) 872-1002

                                                Attorneys for Lantern Entertainment LLC



                                              -2-
#50845926 v2
